Hines, J.,
dissenting. “Murder is the unlawful killing of a human being, in the peace of the State, by a person of sound memory and discretion, with malice aforethought, either express or implied.” Penal Code, § 60. An indictment charging murder under this section must generally allege that the homicide was committed with malice aforethought. This is so because malice aforethought is made an essential element of the crime of murder, as defined under this section. It has been held that the omission to use the language, “malice aforethought,” is not fatal to an indictment for murder under this section. The employment of any language which may be its legal equivalent is sufficient. Gates v. State, 95 Ga. 340 (supra). It would seem that the unlawfulness of the killing is as much an essential element of murder as malice. A person might, with deliberate intention, and with the bitterest malice, kill another, and yet, if the killing was not unlawful, the homicide would not be murder. Yet this court has held that an indictment charging murder is not demurrable because it does not allege that the killing of the deceased was unlawful. Coxwell v. State, 66 Ga. 309; Davis v. State, 153 Ga. 669 (113 S. E. 11). As used in section 60 of the Penal Code, malice is an unlawful intention to kill, without justification or excuse. Bailey v. State, 70 Ga. 617. In the meaning of that section, malice is the deliberate intention unlawfully to take away the life of a fellow creature, and may be express or implied. Carson v. State, 80 Ga. 170 (5 S. E. 295). Under that section, malice is an intent to kill a human being in a case where the law would neither justify nor in any degree excuse that intention, if the killing should take place as intended. Taylor v. State, 105 Ga. 746 (31 S. E. 764). In other words, section 60 of the Penal Code is applicable to cases where slayers kill intentionally. It has no application to cases of unintentional homicide.
Furthermore, this section does not embrace all cases of murder. It is not an all-comprehensive definition of murder in this State. For instance, “The willful killing of an unborn child so far developed as to be ordinarily called ‘quick/ by any injury to the mother of such child, which would be murder if it resulted in the death of such mother, shall be punished by death or imprisonment for life, as the jury trying the case may recommend.” Penal Code, § 80. So foeticide by this section is made murder. So *8where an “involuntary killing shall happen in the commission of an unlawful act which, in its consequences, naturally tends to destroy the life of a human being, or is committed in the prosecution of a riotous intent, or of a crime punishable by death or confinement in the penitentiary, the offense shall be deemed and adjudged to be murder. Penal Code, § 67. . Here we have another definition of what constitutes murder. This section defines a different species of murder. It embraces unintentional homicide. It embraces homicides committed without “malice aforethought.” It embraces cases which can not fall under section 60, as under that section homicides must be with “malice aforethought,” and therefore intentional homicides. As the pleader wishes to frame an indictment for murder growing out of an involuntary homicide, committed in the commission of an unlawful act which in its natural consequences tends to destroy human life, it would seem incongruous to allege that the homicide was committed with deliberate intention, that is, with “malice aforethought.” In such cases, that is, cases falling under section 67, the allegation of malice is entirely unnecessary. This doctrine has been laid down: “Allegation of malice is unnecessary in those cases where the law conclusively presumes malice, as, for instance, where the killing occurred in the commission of an unlawful act, or by laying in wait.” 1 Michie on Homicide, 465, § 129 (lb). The principle has thus been stated: “Where malice is implied by law, as where the crime is alleged to have been committed by the accused while in the commission of an unlawful act, or, under some statutes, while lying in wait, or by administering poison, it is not necessary to allege malice.” 11 Standard Ene. Proc. 620. So where an indictment charged, in proper form, an attempt to commit a robbery, and then averred that the defendant, with others in such attempt, did purposely with a loaded revolver shoot the deceased, with intent to kill him, and did by means of the shooting, with such intent, give him a mortal wound of which he instantly died, and that by this means, in an attempt to commit a robbery, they did unlawfully murder the deceased, it was held that such indictment sufficiently charged murder in the -second degree, although the word “malice” was not employed. Lindsey v. State, 69 Ohio St. 215, 69 N. E. 126. Under a statute which made it murder to cause death by drugs administered and instruments *9thrust into the body of the deceased with the specific intent to produce an abortion, an indictment was held good, though it did not allege “malice aforethought,” for the reason that the acts charged implied malice. State v. Thurman, 66 Iowa, 693 (24 N. W. 511). So under a statute making the offense of producing a miscarriage murder if the woman dies, but not expressly making malice an ingredient of the crime, an indictment setting forth the offense in the language of the statute is sufficient, without charging malice. Johnson v. People, 33 Colo. 224 (80 Pac. 133, 108 Am. St. R. 85). The Colorado court said: “The proceeding against defendant was not under the general murder statute, but was based upon this particular statute which makes the doing of the act therein prohibited, in a certain contingency, murder, . . and it is sufficient to set forth the offense in the language of the statute, which was done; and proof that the act prohibited thereby was committed establishes the ingredient of malice, even if that element should be held essential.”
While the precise question involved in this case has never been decided by this court, the construction it has put upon this section bears out the position taken above. In McGinnis v. State, 31 Ga. 236, 262, the defendant requested the court to charge that the presumption of malice, arising from the circumstances to which this section refers, was one of fact, and one which might he rebutted by proof. This court, through Judge Lumpkin, said: “Such is not our interpretation of the Code. Whenever the life of a human being is destroyed under the state of facts contemplated by this section, the offense shall be deemed murder, and such is the judgment which the law pronounces upon it. Suppose the life of a human being is destroyed where no considerable provocation appears, and where all the circumstances of the killing show an abandoned and malignant heart, is not the offense murder? And is not this the stern judgment of the statute, wholly irrespective of the past or present relations subsisting between the slayer and the slain? If I discharge a loaded gun or pistol at a crowd and kill my best friend, is not this murder? Who ever doubted it?” Section 67 denounces an involuntary killing, which happens in the commission of an unlawful act which, in its consequences, naturally tends to destroy the life of a human being, as murder. The section declares that “the offense shall be deemed *10and adjudged to be murder.” The statute does not make malice an ingredient of the offense so defined. The second count of the indictment charges murder in the language of this section. “Every indictment or accusation of the grand jury shall be deemed sufficiently technical and correct, which states the offense in the terms and language of this Code, or so plainly that the nature of the offense charged may be easily understood by the jury.” Penal Code, § 954. This section was intended to sweep away the technicalities of the common law, and to make any indictment good which states the offense in the language of the statute. The second count of the indictment in this case complies fully with this section, and should be upheld. So I feel constrained to dissent from the opinion of the majority.